      Case 2:19-cv-00304 Document 24 Filed on 11/02/20 in TXSD Page 1 of 4
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                November 02, 2020
                         UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

MICHAEL DEAN PERRY,                          §
                                             §
        Petitioner,                          §
VS.                                          § CIVIL ACTION NO. 2:19-CV-304
                                             §
LORIE DAVIS,                                 §
                                             §
        Respondent.                          §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       Pending before the Court is Respondent’s Motion for Summary Judgment (D.E.

11). On June 22, 2020, United States Magistrate Judge Julie K. Hampton issued a

Memorandum and Recommendation (D.E. 18), recommending that Respondent’s motion

be granted, that Petitioner’s § 2254 petition be denied, and that a Certificate of

Appealability be denied. Petitioner timely filed his objections. D.E. 23.

       Petitioner filed this habeas action complaining of the way in which certain

personnel in the prison brought and handled a disciplinary case against him. He also

complained of alleged theft of his personal belongings and other alleged violations of his

constitutional rights related to the conditions of his confinement. The Magistrate Judge

concluded that, contrary to the requirements for habeas corpus relief that focus on the fact

or duration of confinement, Petitioner had not demonstrated a violation of any protected

liberty interest. The disciplinary punishments did not rise to that level and the other

complaints were improper in the context of habeas. The Magistrate Judge noted that



1/4
      Case 2:19-cv-00304 Document 24 Filed on 11/02/20 in TXSD Page 2 of 4




Petitioner could file a civil rights action under 42 U.S.C. § 1983 if he desired to pursue

his conditions-of-confinement constitutional claims.

       Petitioner’s objections are largely addressed to the merits of his complaints,

including his conditions-of-confinement claims. Because he has not demonstrated that

those claims are appropriate in this habeas corpus action, the Court OVERRULES those

objections as moot.

       Petitioner’s only objection to touch on the operative conclusion—that he does not

have a protected liberty interest to support his habeas action—is based on Todaro v.

Bowman, 872 F.2d 43 (3rd Cir. 1989) and Gilbert v Frazier, 931 F.2d 1581 (7th Cir.

1991). D.E. 23, pp. 9-11. He claims that these cases held that the due process owed in

disciplinary proceedings is mandatory and, regardless of what sanctions are imposed,

deprivation of that due process is, itself, the deprivation of a liberty interest. Todaro and

Gilbert are not helpful here for two reasons.

       First, they are § 1983 civil rights cases and make no mention of habeas corpus or

the type of liberty interests necessary for such a case. They were concerned only with

conditions of confinement. Second, their conclusions regarding the effect of the rules of

the prison disciplinary procedure are specific to those that apply in Pennsylvania and

Illinois, respectively.   Indeed, even in Pennsylvania, classification decisions are

sufficiently discretionary that they do not support a liberty interest. Todaro, 872 F.2d at

48.

       In Texas, only those sanctions resulting in the loss of good-time credits by inmates

eligible for release on mandatory supervision or otherwise directly and adversely
2/4
      Case 2:19-cv-00304 Document 24 Filed on 11/02/20 in TXSD Page 3 of 4




affecting release on mandatory supervision will result in an imposition on a protected

liberty interest sufficient to support habeas corpus relief. See Malchi v. Thaler, 211 F.3d

953, 957-58 (5th Cir. 2000). Sanctions that are mere changes in the conditions of the

inmate’s confinement do not implicate due process concerns for habeas corpus purposes.

Madison v. Parker, 104 F.3d 765, 768 (5th Cir.1997).              Petitioner’s objection is

OVERRULED.

       Petitioner also objects that the recommendation to deny a certificate of

appealability is an improper advanced ruling on the merits of his prospective appeal,

citing Buck v. Davis, 137 S. Ct. 759, 773 (2017). Buck does not apply. The Court does

not adjudicate the merits of Petitioner’s claims or deny a certificate of appealability on

the basis of the strength of those claims. Rather, the certificate of appealability denial is

based on the failure to state an injury subject to a habeas corpus action. This analysis is

well-settled and compels a denial of a certificate of appealability. The objection is

OVERRULED.

       Having reviewed the findings of fact, conclusions of law, and recommendations

set forth in the Magistrate Judge’s Memorandum and Recommendation, as well as

Petitioner’s objections, and all other relevant documents in the record, and having made a

de novo disposition of the portions of the Magistrate Judge’s Memorandum and

Recommendation      to   which    objections   were    specifically   directed,   the   Court

OVERRULES Petitioner’s objections and ADOPTS as its own the findings and

conclusions of the Magistrate Judge. Accordingly, Respondent’s motion for summary


3/4
      Case 2:19-cv-00304 Document 24 Filed on 11/02/20 in TXSD Page 4 of 4




judgment (D.E. 11) is GRANTED and Petitioner’s § 2254 petition is DENIED. In

addition, any request for a Certificate of Appealability is DENIED.

       ORDERED this 2nd day of November, 2020.

                                            ___________________________________
                                            NELVA GONZALES RAMOS
                                            UNITED STATES DISTRICT JUDGE




4/4
